Savage, Ch. J. said he concurred in the opinion of Sutherland, J.
The declaration in the 6th section of the act of 1820, “that nothing in this act contained shall be construed to impair the rights of any landlord or lessor, under existing laws,” seems expressly to countenance the construction given by him to the 7th section. And though this 7th section, and the 13th section of the act of 1813, may admit either of the construction given in Burr v. Van Buskirk, or the one now given, that which allows both to stand should be preferred, especially when the legislature declare that they do not mean to lessen or impair the landlord’s remedy. The construction given in Burr v. Van Buskirk, certainly does impair the landlord’s remedy very essentially.
Judgment for the defendant.